Citation Nr: 1210997	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-34 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for early degenerative changes of the left shoulder acromioclavicular joint.  

2.  Entitlement to a rating in excess of 10 percent for bursitis of the right shoulder with impingement syndrome and arthritis.  

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis with patellofemoral crepitus.  

4.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis.  

5.  Entitlement to a rating in excess of 20 percent for low back strain.  

6.  Entitlement to a rating in excess of 20 percent for left carpal tunnel syndrome, status post carpal tunnel release.  

7.  Entitlement to a rating in excess of 30 percent for right carpal tunnel syndrome.  

8.  Entitlement to an increased rating for tension headaches, rated as 10 percent disabling prior to April 29, 2011, and as 30 percent disabling as of that date.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in August 2006, January 2007 and May 2007.  The complex procedural history leading up to the issuance of those rating decisions will be discussed first.  

As an initial matter, the Veteran's claim for service connection for headaches was granted by the Board in a June 2005 decision.  A rating decision dated July 2005 effectuated the grant and assigned a 10 percent rating for tension headaches effective April 9, 1997.  

Review of the claims folder reveals that prior to the Board's June 2005 decision, the Veteran faxed in a VA Form 21-8940 seeking entitlement to a TDIU.  This document was faxed to the RO on April 6, 2005.  Attached to the document was an undated statement in which the Veteran indicated he was seeking entitlement to an increase in all his disabilities or a TDIU.  See statement in support of claim (emphasis added).  The Board notes that at this point in time, service connection for tension headaches had not yet been established.  

In a July 2005 letter, the RO informed the Veteran that it had received his claim for entitlement to a TDIU and indicated that the VA Form 21-8940 was illegible.  The RO requested that the Veteran complete an enclosed VA Form 21-8940 and return it as quickly as possible.  In a letter dated January 16, 2006, the RO informed the Veteran that because it had not received the VA Form 21-8940 as requested in its July 2005 letter, his claim for entitlement to a TDIU must be denied.  He was advised, however, that if he submitted the requested document by July 14, 2006, the RO would continue to process his claim.  A legible VA Form 21-8940 was subsequently faxed to the RO on January 24, 2006.  The Veteran again attached the undated statement in which he indicated he was seeking entitlement to an increased in all his disabilities or a TDIU.  

A day prior to the Veteran's submission of the VA Form 21-8940 and attached undated document, a VA employee called him to clarify the issues he wished to pursue.  In pertinent part, the Veteran informed the RO employee that he was seeking entitlement to increased ratings for his bilateral shoulder, bilateral knee, bilateral carpal tunnel, low back and tension headache disabilities.  See January 23, 2006 VA Form 119.  

Based on the foregoing procedural history, the Board finds that the date on which the Veteran's claim for entitlement to a TDIU was received was April 6, 2005.  This is so because he was specifically informed by the RO that his claim would be processed if a legible VA Form 21-8940 was received by July 14, 2006.  As noted above, a legible VA Form 21-8940 was faxed to the RO on January 24, 2006, well before the July 14, 2006 deadline.  As such, the original submission by fax on April 6, 2005 is the date on which his claim for entitlement to a TDIU was received.  

The Board notes, however, that the claims for increased ratings were not received until January 23, 2006.  This is so because prior to this date, the Veteran specifically indicated that he was seeking entitlement to increased ratings or a TDIU; it was not until January 23, 2006 that he specifically requested that his claims for increased ratings be adjudicated by the RO.  See VA Form 119.  

In the August 2006 rating decision that is the subject of this appeal, the RO granted a temporary 100 percent rating for left carpal tunnel syndrome, status post carpal tunnel release, effective August 4, 2005.  The 20 percent rating that had been in effect prior to this date was resumed effective October 1, 2005.  In the January 2007 rating decision, the RO assigned a temporary 100 percent rating for right carpal tunnel syndrome effective January 4, 2007.  The 30 percent rating that had been in effect prior to this date was resumed effective March 1, 2007.  The RO also continued the 10 percent ratings assigned for the Veteran's bilateral shoulder and bilateral knee disabilities, the 10 percent rating assigned to the Veteran's tension headaches, and the 20 percent rating assigned to the Veteran's low back strain.  Entitlement to a TDIU was denied.  The May 2007 rating decision also continued the 10 percent rating assigned for tension headaches.  The Veteran perfected an appeal as to each of these rating decisions.  

The Board notes that the Veteran did not voice his disagreement, or perfect an appeal, concerning the temporary 100 percent ratings assigned for his bilateral carpal tunnel syndrome disabilities.  As such, those issues are not before the Board for appellate review.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of that proceeding is of record.  The Veteran submitted additional evidence at the time of his hearing, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2011). 

The issue of entitlement to service connection for sleep apnea, and the issue of entitlement to a rating in excess of 50 percent for service-connected major depressive disorder, have been raised by the record and acknowledged by the Agency of Original Jurisdiction (AOJ), but have not been adjudicated.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate any of the claims on appeal.  

As an initial matter, review of the claims folder reveals that there may be outstanding VA treatment records.  Records from the Cleveland VAMC were last printed in June 2004 and records from the Ann Arbor VAMC were first printed in August 2005.  As consideration of the Veteran's claims for increased ratings includes the time period in between these two dates, the RO must obtain the Veteran's VA treatment records dated between June 2004 and August 2005.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  This is also important given the fact that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Recent VA treatment records should also be obtained.  

As noted above, the Veteran submitted additional evidence at the time of his November 2011 hearing.  Review of the documents submitted reveal that they include a decision issued by the Social Security Administration (SSA) indicating that the Veteran was entitlement to benefits from this agency beginning January 2006.  See March 2010 notice of award.  The Veteran also submitted a February 2010 SSA notice of decision, which indicated that the severe impairments considered by this agency included the Veteran's osteoarthritis, carpal tunnel syndrome, major depressive disorder, sleep apnea, headaches and tendonitis.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2).  

The Veteran also submitted some records from Toledo Clinic, Inc. and Flower Hospital in November 2011.  As the claims are being remanded to obtain VA and SSA records, the RO/AMC should also make efforts to obtain the Veteran's complete records from these private facilities.  

Review of the claims folder reveals that no opinion has been rendered as to the combined effects of all of the Veteran's service-connected disabilities on his employability.  In light of the foregoing, the claim for entitlement to a TDIU must be remanded in order to obtain an opinion that addresses the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  This is also important given the pending claims for increased ratings that are also the subject of this appeal, and the claim for a rating in excess of 50 percent for major depressive disorder that is being referred to the AOJ.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also notes that adjudication of the Veteran's claim for an increased rating concerning his psychiatric disability must be conducted prior to obtaining any opinion on the Veteran's employability.  In fact, the issue of entitlement to a TDIU is inextricably intertwined with this pending claim for an increased rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated between June 2004 and August 2005 from the VAMCs in Cleveland and Ann Arbor.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Obtain the Veteran's treatment records from the Ann Arbor VAMC, dated since June 2011.  

3.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  Make arrangements to obtain the Veteran's complete treatment records from Toledo Clinic, Inc. and Flowers Hospital.  

5.  Adjudicate the referred claim for entitlement to a rating in excess of 50 percent for service-connected major depressive disorder.  

6.  When the foregoing development has been conducted, schedule the Veteran for a VA examination to evaluate the status of his service-connected disabilities.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.  All appropriate tests and studies should be conducted and clinical findings, to include the current severity of the Veteran's service-connected disabilities, should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (bilateral shoulders and bilateral knees, evaluated as 10 percent disabling; left carpal tunnel and low back strain, evaluated as 20 percent disabling; right carpal tunnel and tension headaches, evaluated as 30 percent disabling; and major depressive disorder (evaluated as 50 percent disabling as of the date of this remand)) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

8.  Finally, readjudicate the issues on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



